DETAILED ACTION
	In Reply filing on 5/22/2022, claims 1-15 are pending. Claims 6-15 are withdrawn. Claims 1-5 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020, 3/2/2022, and 4/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites determining an energy radiation pattern based on thermal profile which is based on the geometry of printed layer, and controlling energy emitter according to the energy radiation pattern.
The limitation of determining energy radiation pattern based on thermal profile which is based on the geometry of printed layer and controlling energy emitter according to the energy radiation pattern, as drafted, in a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Furthermore, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining”, “receiving”, and “controlling” in the context of this claim encompasses the user manually calculating the temperature profile, geometry, and energy radiation pattern. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – controlling energy emitter according to the energy radiation pattern. However, controlling energy emitter is recited at a high-level of generality (i.e., applying the abstract idea generally) such that it amounts no more than merely applying the exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of controlling energy emitter according to the energy radiation pattern amounts to no more than mere applying the exception. Mere applying an exception cannot provide an inventive concept. The claim is not patent eligible. 
Claims 2-5 depend on claim 1 and are rejected for the same reasons above, the additional limitations (driving, accessing, sensing, adjusting) recited in the claims are directed to an abstract idea without significantly more (see the explanation provided for claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130300035 (“Snis”) in view of WO 2017196345 refer to herein as US 20190134903 (“De Pena et al.”).
Regarding claim 1, Snis teaches a method of 3D printing ([0010]) comprising: 
Receiving a 3D object model that defines the shape of an object to be printed in a layer- by-layer build process ([0012], “establishing an intended beam path that is to be used when fusing together the selected area of the at least one powder layer”); 
Determining a desired thermal profile ([0050-0051], “temperature profile”) based on the shape of the object ([0110], “the overall energy input can be calculated from an energy equilibrium calculation including the geometry of the part”) and, for each object layer, determining a fusing energy radiation pattern ([0012], “an intended beam path that is to be used when fusing together the selected area of the at least one powder layer”) based on the desired thermal profile ([0012], “adjusting the specific energy deposition of the imaginary beam along the intended beam path depending on the calculated temperature and on conditions set for the step of fusing together the selected area”); 
And controlling an energy emitter to deliver fusing energy to the object layer according to the energy radiation pattern ([0012], “providing, based on the calculations and the adjustments, an operating scheme for the specific energy deposition of the real beam to be used for the intended beam path when fusing together the selected area of the at least one layer”).
Snis does not explicitly teach that the emitted energy is electromagnetic (EM) energy emitter array.
De Pena et al. teaches a 3D printing process ([0001]) comprising controlling an electromagnetic (EM) energy emitter array ([0007], “a heat lamp array”; [0009], “microwave”) to deliver fusing energy.
Snis and De Pena et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the energy source in Snis to incorporate an electromagnetic energy source as taught by De Pena et al., because the energy source may influence the temperature of the building material (De Pena et al., [0013]).
Regarding claim 2, Snis teaches determining a fusing energy radiation pattern ([0012], “an intended beam path that is to be used when fusing together the selected area of the at least one powder layer”) comprises: for each energy emitter: determining an energy output pattern to apply to the object layer as the energy source traverses the object layer ([0012], “calculating a temperature in the at least one powder layer along the intended beam path as a function of a specific energy deposition of an imaginary beam that is assumed to move along the intended beam path”; [0014], “taking into account the energy deposited to the material by an imaginary beam that is assumed to generate a specific energy deposition while moving along the intended beam path.”); and, generating emitter control data to control the energy emitter according to the energy output pattern ([0012], “providing, based on the calculations and the adjustments, an operating scheme for the specific energy deposition of the real beam to be used for the intended beam path when fusing together the selected area of the at least one layer”).
Regarding claim 3, Snis teaches controlling an energy emitter array comprises: driving each energy emitter in the array with the emitter control data as the array traverses the object layer ([0012], “providing, based on the calculations and the adjustments, an operating scheme for the specific energy deposition of the real beam to be used for the intended beam path when fusing together the selected area of the at least one layer”).
Regarding claim 5, Snis teaches sensing the temperature of an object layer ([0006], “the surface temperature of the powder bed, can be measured using a heat camera”) after fusing energy is delivered to the object layer ([0012], “an intended beam path that is to be used when fusing together the selected area of the at least one powder layer”) and comparing the sensed temperature of the object layer with a target temperature for the object layer, the target temperature accessed from the desired thermal profile ([0053], “The beam parameters in a specific point are selected depending on the local calculated temperature distribution and they are obtained from the pre-calculated data in the data base (by comparing the calculated temperature distribution with the pre-calculated temperature profiles for the material used and selecting the beam parameters corresponding to the profile that best fits the calculated distribution)”); 
And, adjusting a fusing energy radiation pattern ([0012], “an intended beam path that is to be used when fusing together the selected area of the at least one powder layer”) for a subsequent object layer to compensate for a difference between the sensed temperature and the target temperature ([0012], “adjusting the specific energy deposition of the imaginary beam along the intended beam path depending on the calculated temperature and on conditions set for the step of fusing together the selected area”).
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130300035 (“Snis”) in view of US 20190134903 (“De Pena et al.”), further in view of US 20190179288 (“Wike et al.”).
Regarding claim 4, Kothari et al. does not teach determining a fusing energy radiation pattern comprises accessing from a look-up table, empirical fusing data associated with the shape of the object and a build material of the object.
Wike et al. teaches a method of 3D printing ([0002]), comprising determining a fusing energy radiation pattern comprises accessing from a look-up table, empirical fusing data associated with the shape of the object and a build material of the object ([0088], “receiving the one or more material parameters of a volume of the added material that forms the 3D object includes receiving raw empirical material texture data. In such examples, the shader and geometric procedural system 300 sorts the raw empirical material texture data based on some criteria. In some examples, the sorted material properties function as a lookup table (LUT) that is used to vary surface textures during rendering to show uneven heating/cooling profiles.”; [0041], “edge precision due to cooling profile affecting shape” Wike et al. teaches using a lookup table to access empirical fusing data since the data shows heating and cooling profile. The empirical data is associated with the shape of the object because cooling profile affects shape and the empirical data is also associated with a build material of the object because is includes empirical material texture data).
Snis and Wike et al. are both considered to be analogous to the claimed invention because they are both pertinent to the problem faced by inventor to print a 3D object based on received model that defines the object to be printed. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing method in Snis to incorporate a look-up table including empirical fusing data associated with the shape of the object and a build material of the object as taught by Wike et al., in order to show uneven heating and cooling in a profile (Wike et al., [0088]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744